                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONALD J. TRUMP, in his capacity     )
as a Candidate for President of the  )
United States,                       )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )
                                     )
                                       Civil Action No. 1:20-cv-05310-MHC
BRIAN P. KEMP, in his official       )
capacity as Governor of the State of )
Georgia; BRAD RAFFENSPERGER, )
in his official capacity as Georgia  )
Secretary of State,                  )
                                     )
       Defendants.                   )
                                     )

  RESPONSE TO PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
      Defendants do not object to the voluntary dismissal. Defendants do object to

the false grounds articulated in the Notice. Plaintiff Donald J. Trump voluntarily

dismissed this litigation contending the dismissal is a result of settlement between

the Parties. It is not. There is no “settlement.” The demonstrably false

characterizations by Plaintiff’s counsel are addressed herein in this response.

      Plaintiff’s counsel inquired on numerous occasions about settling the disputes,

including the pending state court matters, between the Parties. Those inquiries were

repeatedly rebuffed by Defendants on the grounds that Plaintiff’s litigation efforts

were frivolous and the certified results of the November 3, 2020, Election were valid.
      Without notifying Defendants’ counsel, Plaintiff and his litigation counsel

participated in a phone conference with Defendant Raffensperger on Saturday

January 2, 2020. The participation of counsel for Plaintiff in that call appears to be

in violation of the Georgia Rules of Professional Conduct Rule 4.2, as Plaintiff’s

counsel neither notified litigation counsel for Defendant Raffensperger nor sought

nor obtained consent to conduct or participate in a conversation with Defendant

Raffensperger. This action by Plaintiff’s counsel was undertaken despite the fact

that the substance of the call concerned not only this action but also two pending

state superior court matters and a pending appeal in the Georgia Supreme Court in

which Defendant Raffensperger was represented by counsel, all of which was known

to Plaintiff’s counsel.

      After that call, Defendants’ counsel told Plaintiff there would be no

discussions between the parties until Plaintiff dismissed all of their litigations. See

Notice Ex. 1. Yesterday evening at 9:36 p.m., Plaintiff’s counsel sent a letter to

Defendants’ counsel stating that they would dismiss their various frivolous

complaints pursuant to a “settlement” between the Parties. See Notice Ex. 2.

      Defendants’ counsel responded by email yesterday evening confirming there

was absolutely no settlement between the Parties and reiterating that Plaintiff’s

claims were frivolous. See Exhibit A attached hereto. Plaintiff’s counsel responded

to that email notification that no “settlement” was contemplated nor agreed to by



                                          2
stating his intention to unilaterally dismiss all pending actions against Defendants.

See Exhibit B attached hereto. Plaintiff’s counsel failed to include that response or

his reply after that clear statement that this was not pursuant to a settlement but

instead a unilateral dismissal in his filed Notice of Voluntary Dismissal. While

Defendants are appreciative of this voluntary dismissal and the cessation by Plaintiff

of this groundless litigation, as officers of the court it is expected that all matters

before the Court will be handled with complete candor. The Defendants make this

response to ensure that the actual record of what has transpired is accurately reflected

in the docket.

      Respectfully submitted this 7th day of January, 2021.


                                        Christopher M. Carr
                                        Attorney General
                                        Georgia Bar No. 112505
                                        Bryan K. Webb
                                        Deputy Attorney General
                                        Georgia Bar No. 743580
                                        Russell D. Willard
                                        Senior Assistant Attorney General
                                        Georgia Bar No. 760280
                                        Charlene S. McGowan
                                        Assistant Attorney General
                                        Georgia Bar No. 697316
                                        OFFICE OF THE ATTORNEY
                                        GENERAL
                                        Georgia Department of Law
                                        40 Capitol Square SW
                                        Atlanta, Georgia, 30334
                                        Telephone: (404) 458-3600
                                        Facsimile: (404) 657-8733

                                           3
/s/ Christopher S. Anulewicz
Christopher S. Anulewicz
Georgia Bar No. 020914
canulewicz@balch.com
James L. Hollis
Georgia Bar No. 930998
jhollis@balch.com
Jonathan R. DeLuca
Georgia Bar No. 228413
jdeluca@balch.com
Patrick N. Silloway
Georgia Bar No. 971966
psilloway@balch.com
BALCH & BINGHAM LLP
30 Ivan Allen Jr. Blvd. N.W., Suite 700
Atlanta, GA 30308
Telephone: (404) 261-6020
Facsimile: (404) 261-3656

Attorneys for Defendants Brian Kemp and
Brad Raffensperger




  4
                         CERTIFICATE OF SERVICE
      I hereby certify that on the 7th day of January, 2021 I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will

automatically send email notifications of such filing the following counsel of record:

                                 Kurt R. Hilbert
                                 THE HILBERT LAW FIRM, LLC
                                 205 Norcross Street
                                 Roswell, GA 30075
                                 khilbert@hilbertlaw.com

                                 John Charles Eastman
                                 174 W. Lincoln Avenue
                                 #620
                                 Anaheim, CA 92805
                                 Jeastman562@gmail.com


                                       /s/ Christopher S. Anulewicz
                                       Christopher S. Anulewicz
                                       Georgia Bar No. 020914




                                          5
